        Case 1:17-cv-00080-SPW Document 152 Filed 09/10/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 WILDEARTH GUARDIANS and                  Case No. CV 17-80-BLG-SPW
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER,
                                                       ORDER
              Plaintiffs,

        vs.


 DEB HAALAND,et al.

              Federal Defendants,

 and

 SPRING CREEK COAL,LLC,et al

              Intervenor Defendants.




       Before the Court is Federal Defendants' Motion for Extension of the Court's


Deadline to Complete a Supplemental National Environmental Policy Act

("NEPA")Analysis(Doc. 141), filed August 5, 2021. Intervenor-Defendant

Navajo Transitional Energy Company("NTEC")filed a response brief in support

ofthe Motion for Extension.(Doc. 143). Plaintiffs WildEarth Guardians and

Montana Environmental Information Center filed a brief in partial opposition to the
Case 1:17-cv-00080-SPW Document 152 Filed 09/10/21 Page 2 of 5
Case 1:17-cv-00080-SPW Document 152 Filed 09/10/21 Page 3 of 5
Case 1:17-cv-00080-SPW Document 152 Filed 09/10/21 Page 4 of 5
Case 1:17-cv-00080-SPW Document 152 Filed 09/10/21 Page 5 of 5
